974 So. 2d 520 (2008)
T.S., a child, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D07-3946 to 1D07-3949.
District Court of Appeal of Florida, First District.
February 6, 2008.
Nancy A. Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
These four appeals, filed pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), are hereby consolidated for purposes of this opinion. We affirm. See Fla. R. Juv. P. 8.160 ("Any action challenging the entry of a plea . . . must be brought in the transferring court's county.").
AFFIRMED.
DAVIS, BENTON, and THOMAS, JJ., concur.